United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2352
                                  ___________

Fred B. Jackson,                  *
                                  *
         Appellant,               *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Western District of Arkansas.
Rheem Manufacturing Company,      *
                                  *      [UNPUBLISHED]
         Appellee.                *
                             ___________

                            Submitted: February 6, 2004

                                 Filed: March 9, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Fred Jackson, an African-American, appeals from the district court’s1 order
dismissing Jackson’s amended complaint and granting summary judgment to his
former employer, Rheem Manufacturing Company (Rheem), in this employment-
discrimination suit under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e. We affirm.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       In March 2002, Jackson filed a complaint alleging that Rheem disciplined
Jackson for conduct for which white employees were not disciplined, and that Rheem
discriminated against him because of his race and in retaliation for having previously
filed discrimination lawsuits against Rheem. He later filed an amended complaint,
alleging that he had been suspended and discharged. His amended complaint was
never served on Rheem, and the district court granted Rheem’s motion to dismiss it.
The court also ruled that Jackson’s original complaint could not be construed to
include any claim of discriminatory or retaliatory discharge.

       On appeal, Jackson does not challenge the dismissal of his amended complaint,
but argues the district court erred in ruling that his discharge claim was not presented
in his original complaint. We disagree. The original complaint did not refer to
Jackson’s discharge.

      The following undisputed evidence was presented below. Jackson worked in
Rheem’s shear department, where pieces of sheet metal (called blanks) were cut to
dimensions specified by routing orders. Jackson primarily worked on press eleven,
which was in poor condition and was difficult to operate. From February 2000 to
February 2002, Jackson cut blanks to incorrect dimensions nine times. For these
miscuts, Jackson was informally counseled, formally warned, and eventually
suspended by his supervisor Tony Almond. During this same period, no other
employee in the shear department had more than two miscuts. Jackson was also
formally warned for instances of insubordination and excessive idle time on his shear
machine. After again miscutting blanks in late February 2002, Jackson was
discharged in March for poor work performance.

      Reviewing the record de novo, we conclude summary judgment was proper.
See Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 971 (8th Cir. 1994) (standard of
review). Even assuming the reprimands, warnings, and suspension that Jackson
received for miscutting blanks were adverse employment actions, Jackson failed to

                                          -2-
demonstrate that Rheem’s legitimate, nondiscriminatory reason for disciplining him--
his poor work performance--was a pretext for race discrimination. See id. at 971-72
(when plaintiff presents no direct evidence of discrimination, the critical summary
judgment inquiry is whether plaintiff came forward with sufficient evidence that
defendant’s nondiscriminatory reason was pretext or unworthy of credence; to
support claim of pretext, plaintiff has burden of proving he and disparately treated
employees were similarly situated in all relevant aspects). Jackson did not rebut
Rheem’s evidence that he miscut blanks more frequently than any other employee.
See id. at 972 (employees are similarly situated when they are involved in same
offense but are disciplined in different ways; to be probative evidence of pretext,
misconduct of more leniently disciplined employees must be of comparable
seriousness). Jackson presented his own and his co-workers’ generalized attestations
that he was singled out for criticism and subjected to rigorous supervision, but he did
not present any specific evidence that white employees were miscutting blanks
without detection (because they were less closely supervised), or were disciplined
more leniently for miscutting blanks. See Stanback v. Best Diversified Products, Inc.,
180 F.3d 903, 909 (8th Cir. 1999) (general statements in affidavits and deposition
testimony are insufficient to withstand properly supported motion for summary
judgment).

        We note that Jackson does not challenge the grant of summary judgment on his
retaliation claim. In addition, we need not address Jackson’s argument that Rheem’s
conduct created a hostile work environment because this claim was not presented
below. See Briley v. Carlin, 172 F.3d 567, 571 (8th Cir. 1999) (arguments raised for
first time on appeal need not be addressed).

      Accordingly, we affirm.
                     ______________________________




                                          -3-